UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4027


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY JUNIOR HOLMES,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cr-00160-NCT-1)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Andrew C.
Cochran, Special Assistant United States Attorney, Winston-
Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Larry       Junior         Holmes    pled    guilty       to    possession       of

ammunition by a convicted felon, 18 U.S.C. § 922(g)(1) (2006),

and   was    sentenced         to   a    term    of   thirty      months’     imprisonment.

Holmes appeals his sentence, contending that the district court

clearly erred in finding that he did not possess the ammunition

solely      for       lawful    sporting         purposes      under     U.S.      Sentencing

Guidelines Manual § 2K2.1(b)(2) (2011).                      We affirm.

             A    defendant           seeking     a   Guidelines         reduction      for    a

mitigating circumstance has the burden of proof.                              United States

v.    Urrego-Linares,           879     F.2d     1234,    1238-39      (4th     Cir.    1989).

Holmes maintained at his sentencing that he had not possessed

firearms since 2009 and that all the ammunition found in his

residence in the course of two searches was old and had been

possessed solely for deer hunting.                        However, the testimony he

presented        to    establish         that     fact,     including        his     own,   was

contradictory.          Moreover, the government presented evidence that

Holmes had possessed firearms which he removed from his house

just before it was searched, and that he threatened a neighbor

with a handgun after the first search.                       We conclude that, based

on this evidence, the district court did not clearly err in

finding that           Holmes    was     not     entitled    to    the      lawful    sporting

purpose reduction.



                                                 2
           We therefore affirm the district court’s judgment.             We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      3